
	
		II
		110th CONGRESS
		2d Session
		S. 3435
		IN THE SENATE OF THE UNITED STATES
		
			August 1, 2008
			Mr. Dorgan (for himself,
			 Mr. Baucus, Mr.
			 Tester, and Mr. Conrad)
			 introduced the following bill; which was read twice and referred to the
			 Committee on Agriculture, Nutrition, and
			 Forestry
		
		A BILL
		To allow certain participants in the conservation reserve
		  program to participate in the critical feed use program of the Secretary of
		  Agriculture. 
	
	
		1.Short titleThis Act may be cited as the
			 Critical Feed Use Fairness Act of
			 2008.
		2.Critical feed use
			 program for certain conservation reserve program participants
			(a)DefinitionsIn
			 this section:
				(1)Conservation
			 reserve programThe term conservation reserve
			 program means the conservation reserve program established under
			 subchapter B of chapter 1 of subtitle D of title XII of the Food Security Act
			 of 1985 (16 U.S.C. 3831 et seq.).
				(2)Critical feed
			 use programThe term critical feed use program means
			 the program described in the notice entitled “Notice of Voluntary Modification
			 of Conservation Reserve Program Contract” (73 Fed. Reg. 31053), dated May 30,
			 2008.
				(3)SecretaryThe
			 term Secretary means the Secretary of Agriculture.
				(b)AuthorityNotwithstanding any other provision of law,
			 if an owner or operator of land enrolled in the conservation reserve program
			 submits to the Secretary an affidavit stating that the owner or operator
			 attempted or intended to enroll in the critical feed use program prior to July
			 8, 2008, the Secretary shall modify the conservation reserve program contract
			 of the owner or operator to allow critical feed use (including haying or
			 grazing) of the enrolled land in accordance with the terms and conditions of
			 the critical feed use program.
			
